Opinion by
Evans, J.
In accordance with stipulation of counsel the merchandise in question was held properly classifiable as follows: (1) crude drugs free off duty under paragraph 1669; (2) certain items as drugs advanced at 10 percent ad valorem, under paragraph 34; (3) apricot kernels at 3 cents a pound under paragraph 762; and (4) vegetables prepared at 35 percent ad valorem under paragraph-775. Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372), Abstract 34104, and Quong Yu Wo v. United States (T. D. 48003) followed.